


Exhibit 10.21

 

AMENDED AND RESTATED PROMISSORY NOTE

SECURED BY DEED OF TRUST

(FORGIVABLE LOAN)

Amended as of April 25, 2001

 

 

$500,000.00

 

Mountain View, California

 

 

September 27, 2000

 

For value received, the undersigned, Warren C. Pratt (“Employee”) and Elizabeth
Pratt (collectively, “Borrower”) jointly and severally promise to pay to SILICON
GRAPHICS, INC., a Delaware corporation (“SGI”), or order, at 1600 Amphitheatre
Parkway, Mountain View, California 94039-7311, or such other place as SGI may
designate in writing from time to time, in lawful money of the United States of
America, without abatement, demand, deduction, setoff or counterclaim (except as
provided in Paragraph 5), the principal sum of Five Hundred Thousand and  00/100
Dollars ($500,000.00).  This Promissory Note shall bear no interest, except as
provided in Paragraph 4 below.

 

1.             Payments.  All outstanding principal and accrued interest under
this Promissory Note shall be due and payable on the Due Date (as defined
below); provided, however, that so long as Employee remains employed by SGI on a
regular and full-time basis, Borrower’s obligation to pay principal and interest
under this Promissory Note shall be forgiven as follows: (i) principal in the
amount of Eight Thousand Three Hundred Thirty-Three and 33/100 ($8,333.33) per
month shall be forgiven on October 22, 2000 and on the twenty-second (22nd) day
of each of the fifty-eight (58) calendar months thereafter, and (ii) principal
in the amount of Eight Thousand Three Hundred Thirty-Three and 53/100
($8,333.53) shall be forgiven on September 22, 2005.  Every payment received by
SGI with respect to this Promissory Note shall be applied as follows: first, to
the payment of any late charges; second, to the payment of accrued but unpaid
interest; and, third, to the payment of the outstanding principal balance of
this Promissory Note.

 

2.             Due Date.  The “Due Date” shall be the earlier of (i) the date of
termination or cessation of SGI’s employment of Employee, involuntarily with
cause, or (ii) September 22, 2005.  The loan will be forgiven in full if
employment is terminated prior to the end of the five-year term (i) by SGI other
than for Cause (ii) by Employee for Good Reason or (iii) as a result of death or
Disability.  Defined terms not otherwise set forth in this promissory note will
have the meaning given to those terms in our letter agreement dated April 25,
2001 relating to forgiveable loan advances in an aggregate amount of up to
$5,000,000 (the “2001 Letter Agreement”).

 

3.             Purpose of Loan.  Borrower acknowledges and agrees that SGI is
making this loan to Borrower for the express purpose of facilitating Employee’s
relocation to the area of SGI’s corporate headquarters located in Mountain View,
California.  Borrower represents and warrants to SGI that Borrower will use all
proceeds of this Promissory Note for purposes of purchasing

 

1

--------------------------------------------------------------------------------


 

and improving Borrower’s new principal residence located at (address omitted)
(“New Residence”).

 

4.             Default.  In the event that Borrower fails to timely pay any
amount or perform any other obligation of Borrower under this Promissory Note,
the Deed of Trust (as defined below), or any other agreement or instrument now
or hereafter executed by Borrower to evidence or secure the performance of
Borrower’s obligations thereunder, SGI may, at its option, declare the entire
principal sum under this Promissory Note immediately due and payable.  In the
event that SGI exercises this option, or the principal balance of this
Promissory Note otherwise becomes due and payable, all principal then
outstanding under this Promissory Note shall thereafter bear simple interest at
the lesser of ten percent (10%) per annum or the maximum rate permitted by law. 
Failure to exercise this option shall not constitute a waiver of SGI’s right to
exercise the same with respect to any prior or subsequent defaults.

 

5.             Right to Offset.  Borrower will have the right to deduct or
offset (1) amounts due but not yet paid by SGI to Borrower under the 2001 Letter
Agreement or (2) to the extent not paid by SGI when due, the amount of the tax
gross-up to be provided by SGI under paragraph 9 of this Promissory Note, from
or against amounts payable by Borrower to SGI under this Promissory Note.

 

6.             Security.  Borrower’s obligations under this Promissory Note are
secured by that certain Deed of Trust with Assignment of Rents of even date
herewith (“Deed of Trust”) encumbering the New Residence, as more particularly
described in the Deed of Trust.

 

7.             Due on Sale.  The Deed of Trust provides as follows:

 

If the trustor shall sell, convey or alienate said property, or any part
thereof, or any interest therein, or shall be divested of his title or any
interest therein in any manner or way, whether voluntarily or involuntarily,
without the written consent of the beneficiary being first had and obtained,
beneficiary shall have the right, at its option, except as prohibited by law, to
declare any indebtedness or obligations secured hereby, irrespective of the
maturity date specified in any not evidencing the same, immediately due and
payable.

 

8.             Attorneys’ Fees.  In the event any legal action or proceeding is
required to enforce or interpret any provision of this Promissory Note, Borrower
shall pay to SGI upon demand all costs of collection and reasonable attorneys’
fees incurred by SGI in connection therewith.

 

9.             Tax Liability. The income tax liability to Borrower resulting
from this Promissory Note (including, imputed interest or the forgiveness of
principal and interest hereunder) shall be offset by the tax gross-up provided
by SGI.  Borrower agrees that the non-interest bearing nature of this Promissory
Note is personal to Borrower and non-transferable, and is conditioned upon the
future performance of substantial

 

2

--------------------------------------------------------------------------------


 

services by Employee.  Borrower certifies to SGI that Borrower reasonably
expects to itemize deductions for each year that principal is outstanding under
this Promissory Note.

 

10.           Miscellaneous.  If any provision of this Promissory Note shall be
invalid or unenforceable for any reason, the same shall be ineffective, but the
remainder of this Promissory Note shall not be affected thereby and shall remain
in full force and effect.  Time is of the essence of each and every obligation
of Borrower and SGI hereunder.  Presentment and demand for payment, notice of
dishonor, protest and notice of protest are hereby waived by Borrower and SGI
with respect to amounts owed by each of them respectively under the provisions
of this Note.  If the due date for any payment under this Promissory Note falls
on a Saturday, Sunday or legal holiday, then such due date shall be extended to
the next business day.  None of the terms or provisions of this Promissory Note
may be waived, altered, modified or amended except by a writing signed by SGI
and Borrower.  The provisions of this Promissory Note shall be governed by
California law.  The covenants, terms and conditions hereof shall bind the
heirs, successors and assigns of Borrower and shall inure to the benefit of the
successors and assigns of SGI.

 

IN WITNESS WHEREOF, Borrower has executed this Promissory Note as of the date
first set forth above.

 

 

 

BORROWER:

 

 

 

 

 

/s/  WARREN C. PRATT

 

WARREN C. PRATT

 

 

 

 

 

/s/  ELIZABETH PRATT

 

ELIZABETH PRATT

 

Amendment Agreed and Accepted by SGI:

 

 

By:

/s/  SANDRA ESCHER

 

Sandra Escher

 

 

Senior Vice President and General Counsel

 

 

 

3

--------------------------------------------------------------------------------

